Title: Thomas Simpson to the Commissioners, 25 May 1778
From: Simpson, Thomas
To: First Joint Commission at Paris,Adams, John


     
      May it please your Honours
      Pontaniou, Goal, in the Port of Brest May 25th. 1778
     
     I addressed you on the 8th. of this Instant on a very disagreeable affair, not recieving any answer, or order from your Honours, I concluded my letter had miscarried, or your attentions were required on greater objects, and therefore was determined to rest a while, until you might be at leisure, to think on the matter, I had wrote you of. But the treatment I have since recieved from Captn. Jones constrains me to be again troublesome, which, when I relate it, hope will Apologize with your Honours, for my excuse. On Wednesday the 20th Instant between the hours of nine and ten in the forenoon, Captn. Jones came on board the Drake, with a French Officer, and without previous notice ordered me to go with that Officer on board the Admiral (I must make a digression to inform you, that this was the first time he gave me an opportunity, to speak to him since my parting with him on board the Ranger, the 25th. of April in the evening, which preceded the day, he sent his written instructions to me by his boat on board the Drake,) I told him, I was sensible that I was under Arrest, and that I was entirely innocent of his charge again me, that I shou’d have given him that satisfaction before, if he had given me opportunity, that I had attended to his order of Arrest, and kept to my confinement, Observed to him, that I had nothing to do with the French Admiral, that he cou’d not possibly be any way connected with our dispute. He answered that he would have no Altercation, and desired the Officer to take me away, I accordingly obeyed; but If I was surprized at being sent on board the Admiral’s Ship, what can you think Gentlemen, my astonishment and distress must be, to find after I was in the boat, that the Admiral’s ship he told me of, was an Old prison ship that lies in the Port of Brest, which is called the Admiral, kept by an Officer and a guard of Soldiers, to put disorderly persons of every denomination, as a punishment. I was confined there that day, and the night following, not a person that I knew suffered to speak to me, Mr. Benjamin Hill, a Gentleman, that was with me in the Drake, came to bring my bed, but was not admitted to speak.
     Thursday morning the 21st. Another French Officer came on board the Prison ship about 9 o’the clock, and told me I must go with him to the Pontaniou. I was then a little cheered, thinking Captain Jones was about to treat me like a Gentleman, but to my great disappointment and Affliction, when arriving at the Pontaniou, I found it to be the common Goal, where I was ordered to be locked up in one of the rooms, and no person of my accquaintance to be suffered to see me. The Goaler has been so kind as to carry a letter for me to Comte D’orvilliers, I addressed myself to him, as Captn. Jones told me it was the Comte’s orders that I shou’d be treated in the manner heretofore related, the Comte told the Goaler, that he had given Captn. Jones liberty (on his application) to put me in the prison, that he had nothing to do with our dispute, the Goaler asked the Comte; who was to provide for me his answer was Captn. Jones, which he has not yet done, unless it be ill treatment. I have wrote another letter to the Intendant, he is now out of town, but the Commissary has this day told the Goaler, that I may write to your Honours, which I instantly embrace, it being the fifth day of my confinement.
     May it please your Honours such actions are cruel, and oppressive, very unbecoming an American Officer, very unbecoming those people, who are Struggling in one of the most glorious causes that mankind ever undertook. I offered Captn. Jones if he wou’d consent to my taking any room on shore, I wou’d confine myself as close, as he pleased, or desired him to confine me to my apartment in the Ranger, which is the proper place for my confinement, If people will be so rigorous. No, that favor, even if it was one, was denied. No Officer was ever treated in such a manner in the British navy, and I am sensible there is no Officer (God forbid there shou’d,) but Captn. Jones in the American Navy, wou’d treat his Lieutenant in such a manner, for nothing but an imaginary fault. I appeal to all the Officers of the Ranger and by their account of my behaviour, am willing to Stand or fall.
     Gentlemen pray let my situation plead for me with you, for your friendly interposition, let me be order’d to America. I’ll go any way that you please, and deliver myself at the first place I arrive, where there are Gentlemen to try me, let Captn. Jones send his charge written. I can have none but written evidence and defence. I am innocent, I fear no trial, if that cannot be, may I beg to be removed to Bourdeaux, on board the Boston, here are passages often enough, or Mr. Williams your Agent can send me from Nantes to America. I shou’d not be thus troublesome; but my unhappiness is great, confined in a foreign prison, no shadow of a Trial, or release, I can be of no service to my country, but on the contrary, my treatment when known, which soon must be, will be a discouragement, and deter every one from entering to serve in the Navy. I beg your honours pardon, and hope you’ll excuse this long incorrect State of the matter, have inclosed a Copy of the letter I before wrote you, with a Copy of Cn. Jones Instructions, a copy of his order for my Arrest, and declaration of Mr. Hills, with the people, that were on board the Drake; by which your Honours may be accquainted with matters of fact. I shou’d be glad to have those people sworn, but my situation will not admit of it.
     I cannot conclude without, again, in the most earnest manner, Supplicating your assistance, knowing no other persons in this country to whom I can Apply for redress, my case is still more distressing as I cannot speak the French language, and no American admitted to come to see me in the Prison. I humbly beg a line or two in answer by return of the Post. And am Your honours most Obedient and very humble Servant.
     
      Thom Simpson
     
     
     
      I neglected to observe to your Honours, that Captn. Jones never made a Signal to speak withe me at the time of our parting, which if he found, there was a misunderstanding of his verbal order he ought to have done.
      If your Honours will Oblige me with answer—I beg it as a favour You’ll direct the Letter agreeable to the Underwritten.
      A Monsieur Monsieur Chevalier Consierge De La prison Royal De Pontaniou a Brest
     
    